Citation Nr: 0409730	
Decision Date: 04/15/04    Archive Date: 04/21/04

DOCKET NO.  00-03 594	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUES

1.  Entitlement to service connection for post-traumatic stress 
disorder.

2.  Entitlement to service connection for vascular or migraine 
headaches, including as secondary to the service-connected 
degenerative disc disease of the lumbosacral spine and 
degenerative joint disease of the knees.

3.  Entitlement to service connection for gastric/peptic ulcer 
disease, including as secondary to the service-connected 
degenerative disc disease of the lumbosacral spine and 
degenerative joint disease of the knees.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Vito A. Clementi, Counsel


INTRODUCTION

The appellant had active duty from September 1971 to July 1972.  
This matter comes before the Board of Veterans' Appeals (Board) on 
appeal from an April 1999 decision of the Department of Veterans 
Affairs (VA) Regional Office in Winston-Salem, North Carolina 
(RO).  

This appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.  


REMAND

The appellant is seeking service connection for post-traumatic 
stress disorder (PTSD), a headache disorder, and a 
gastrointestinal disorder.  

Enacted subsequent to the submission of the appellant's claim, the 
Veterans Claims Assistance Act of 2000 (VCAA) expanded the duty of 
VA to notify the appellant and the representative of requisite 
evidence, and enhanced the duty to assist a claimant in developing 
the information and evidence necessary to substantiate a claim.  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2003).  

The record in this matter does not indicate that the appellant was 
apprised in accordance with the VCAA of what evidence would 
substantiate his claim, nor of the specific allocation of 
responsibility for providing such evidence.  Recent decisions by 
the appellate courts have mandated that VA ensure strict 
compliance with the provisions of the VCAA.  See, e.g., Paralyzed 
Veterans of America, et. al. v. Secretary of Department of 
Veterans Affairs, 345 F. 3d 1334 (Fed. Cir. 2003); Disabled 
American Veterans, et. al. v. Secretary of Department of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003);Pelegrini v. Principi, 17 
Vet. App. 412 (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

The record indicates that during a videoconference before the 
Board in July 2003, the appellant submitted further evidence in 
support of his claims.  However, a waiver from the appellant of 
initial consideration by the RO is not of record, and the Board 
may not in these circumstances review such evidence without 
initial RO consideration.  On May 1, 2003, the United States Court 
of Appeals for the Federal Circuit held that the Board may not 
review evidence on an initial basis.  Disabled American Veterans, 
et. al. v. Secretary of Department of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).

The Board observes that as to the headache disorder, the appellant 
argues that it was caused by his degenerative disc disease of the 
lumbosacral spine, for which service connection was granted by 
rating decision dated in February 2003.  Similarly, the appellant 
argues that his gastrointestinal disorder was incurred or 
aggravated as a result of medications which were prescribed for 
the recently service-connected orthopedic disorders.  Because the 
orthopedic disorders were recently granted service connection, the 
RO has not adjudicated the issue of whether service connection may 
be granted for these disabilities, secondary to the orthopedic 
disorders.  Upon remand, the RO must readjudicate the issues of 
service connection for a headache disorder and a gastrointestinal 
disorder on both direct and secondary service connection theories 
of entitlement.  See 38 C.F.R. § 3.310(a) (2003); Allen v. Brown, 
7 Vet. App. 439, 448 (en banc).  

For the foregoing reasons, the appeal is remanded for the 
following actions:

1.  The claims file must be reviewed to ensure that any 
notification and development action required by the VCAA is 
completed.  In particular, the notification requirements and 
development procedures set forth at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 must be fully complied with and satisfied.  The 
appellant should be specifically told of the information or 
evidence he needs to submit to substantiate his claims and what 
evidence VA will obtain.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In this regard, the RO should specifically request 
that the appellant identify the names, addresses, and approximate 
dates of treatment for all VA and non-VA health care providers who 
have treated him for his claimed disorders at any time following 
his period of military service.  With any necessary authorization 
from the appellant, the RO should attempt to obtain copies of 
pertinent treatment records identified by the appellant in 
response to this request, which have not been previously secured.  
All attempts to secure this evidence must be documented in the 
claims file by the RO.  If, after making reasonable efforts to 
obtain named records the RO is unable to secure same, the RO must 
notify the appellant and (a) identify the specific records the RO 
is unable to obtain; (b) briefly explain the efforts that the RO 
made to obtain those records; and (c) describe any further action 
to be taken by the RO with respect to the claim.  The appellant 
and his representative must then be given an opportunity to 
respond. 

2.  As to the claims pertaining to a headache disorder and a 
gastrointestinal disorder, after any additional evidence has been 
obtained and added to the record, the RO should make arrangements 
with the appropriate VA medical facility for the appellant to be 
afforded medical examinations to determine:

a.  The etiology of any headache disorder found.  All pertinent 
symptomatology and findings should be reported in detail.  Any 
indicated diagnostic tests and studies should be accomplished.  
The claims file must be made available to and reviewed by the 
examiner.  Following a review of the service and postservice 
medical records, the examiner should state whether any headache 
disorder found is related to the appellant's active duty service, 
or due to or aggravated by any service-connected disorder, 
specifically, the appellant's service-connected degenerative disc 
disease of the lumbosacral spine.  A complete rationale for all 
opinions should be provided.  The report prepared should be typed. 

b.  The etiology of any gastrointestinal disorder found.  All 
pertinent symptomatology and findings should be reported in 
detail.  Any indicated diagnostic tests and studies should be 
accomplished.  The claims file must be made available to and 
reviewed by the examiner.  Following a review of the service and 
postservice medical records, the examiner should state whether any 
gastrointestinal disorder found is related to the appellant's 
active duty service, or due to or aggravated by any service-
connected disorder, specifically, the appellant's service-
connected degenerative disc disease of the lumbosacral spine, to 
include medications prescribed for that disorder.  A complete 
rationale for all opinions should be provided.  The report 
prepared should be typed. 

3.  The appellant is hereby notified that it is his responsibility 
to report for the examinations and to cooperate in the development 
of the claim.  The consequences for failure to report for a VA 
examination without good cause may include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2003).  In the event that the appellant 
does not report for the aforementioned examinations, documentation 
should be obtained which shows that notice scheduling the 
examination was sent to the last known address.  It should also be 
indicated whether any notice that was sent was returned as 
undeliverable.

4.  The RO should take such additional development action as it 
deems proper with respect to the claims, including the conduct of 
any other appropriate VA examinations, and follow any applicable 
regulations and directives implementing the provisions of the VCAA 
as to its notice and development.  Following such development, the 
RO should review and readjudicate the claims.  If any issue on 
appeal remains denied, a supplemental statement of the case should 
be provided to the appellant and his representative.  After the 
appellant and his representative have had an adequate opportunity 
to respond, the appeal should be returned to the Board for 
appellate review. 

No action is required by the appellant until he receives further 
notice; however, he 

may present additional evidence or argument while the case is in 
remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



                  
_________________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).

